Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai US 2009/0137375 in view of Shin US 2019/0099974

Regarding claim 1, Tsai discloses a folding machine for folding fiber products (paper products such as tissue or paper towel), comprising: a first folding device comprising: 
a first cutting device for cutting a first fiber product (cutting device 4a with cutting roller 3a); 
a first delivery wheel (5a), the first delivery wheel receiving the cut first fiber product (8a) from the first cutting device (cutting roller delivers cut product of web 8a to transfer roller 5a);

and a second folding device comprising:
a second cutting device (4b in combination with roller 3b) for cutting a second fiber product (8b);
a second delivery wheel (5b), the second delivery wheel receiving the cut second fiber product from the second cutting device (cutting roller delivers cut product of web 8b to transfer roller 5b);
; and a second folding wheel (1b) adjacent to the second delivery wheel (in cooperation with transfer wheel 5b), the second folding wheel (1b) receiving the second fiber product (8b) from the second delivery wheel (5b), wherein the first folding wheel (1a) and the second folding wheel (1b) are adjacent and make a second folding line (make a compression line between the rollers where wedge 13 creates a fold line 816; par 0045-0046) on the first fiber product (8a) and the second fiber product (8b) passing therethrough and fold the first fiber product and the second fiber product along the second folding line (816).

    PNG
    media_image1.png
    424
    595
    media_image1.png
    Greyscale

Tsai fails to explicitly teach first and second folding line wheels which form a first fold line on both the first fiber product and the second fiber product respectively, and a first and second platen wheels to move product along the first and second delivery wheels downstream of the folding line wheels. 

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the delivery wheels as taught by Tsai with the addition of a folding line roller and a platen roller to form multiple fold lines on the cut fiber product and create a cleaner and more easily foldable paper product in a trifold interfolded pattern for achieving a better folding effect (par 0037).

    PNG
    media_image2.png
    346
    502
    media_image2.png
    Greyscale

Regarding claim 6, Tsai in view of Shin substantially teach the folding machine of claim 1, and further teach first and second delivery wheels, however fail to explicitly teach wherein each of the first delivery wheel and the second delivery wheel comprises at least one indentation and at least one adhesive hole, each of the first folding-line wheel and the second-folding line wheel comprises at least one protrusion and at last one adhesive hole, and the protrusions of the first folding-line wheel and the second folding-line wheel conform, respectively, to the indentations of the first delivery wheel and the second delivery wheel to make the first folding lines, respectively, on the first fiber product carried by the first delivery wheel and on the second fiber product carried by the second delivery wheel.
However Shin teaches a delivery wheel that cooperates with folding line rollers 35, 37, and within the wheel teaches indentation that cooperated with the folding knife interpreted as a protrusion 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the delivery wheels as taught by Tsai with the addition of a folding line roller and a platen roller to form multiple fold lines on the cut fiber product using indentations on the wheels and protrusions such as folding knifes and create a cleaner fold line and more easily foldable paper product in a trifold interfolded pattern for achieving a better folding effect (par 0037).

Regarding claim 7, Tsai in view of Shin substantially teach the folding machine of claim 6, Tsai fails to explicitly teach wherein each of the first folding wheel and the second folding wheel comprises at least one protrusion and at least one indentation, and the protrusion and the indentation of the first folding wheel conform respectively to the indentation and the protrusion of the second folding wheel to make the second folding line on the first fiber product and the second fiber product.
However Shin teaches wherein each of the first folding wheel and the second folding wheel comprises at least one protrusion (each roller teaches a folding knife protrusion 351,371) and at least one indentation (air holes 353,373), and the protrusion and the indentation of the first folding wheel conform respectively to the indentation and the protrusion of the second folding wheel to make the second folding line on the first fiber product and the second fiber product (par 0032).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the delivery wheels as taught by Tsai with the addition of a folding line roller and a platen roller to form multiple fold lines on the cut fiber product using indentations on the wheels and protrusions such as folding knifes and create a cleaner fold line and more easily foldable paper product in a trifold interfolded pattern for achieving a better folding effect (par 0037).

Regarding claim 8, Tsai in view of Shin substantially teach the folding machine of claim 1, wherein the first cutting device comprises a first cutting knife (4a) and a first cutter wheel (3a), the first 
Regarding claim 9, Tsai in view of Shin substantially teach the folding machine of claim 1, buts fails to explicitly teach further comprising at least one third folding-line wheel, at least one third platen wheel, at least one fourth folding-line wheel, and at least one fourth platen wheel, wherein the third folding-line wheel and the third platen wheel are disposed between the first cutting device and the first folding-line wheel for folding the first fiber product in half, and the fourth folding-line wheel and the fourth platen wheel are disposed between the second cutting device and the second folding-line wheel for folding the second fiber product in half.
However Tsai teaches cooperating sets of rollers to interfold two different fiber products, and Shin teaches two folding line rollers and platen rollers cooperating with a single delivery wheel 39, where the folding machine of Shin teaches either a trifold forming 2 folding lines on each sheet, or a quad fold forming 4 fold lines on each sheet depending on the need of the folded paper product (par 0032-0035; fig. 5b. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified each of the delivery wheels as taught by Tsai with the addition of 2 folding line rollers and a platen rollers to form multiple fold lines on the cut fiber product using indentations on the wheels and protrusions such as folding knifes and create a cleaner fold line and more easily foldable paper product in a trifold interfolded pattern for achieving a better folding effect (par 0037).

Regarding claim 10, Tsai in view of Shin substantially teach a stack of fiber products produced by the folding machine of claim 1, Tsai teaches a stack of interfolded fiber products formed from webs 8a and 8b where each cut piece has at least one fold line 816 and is interfolded with the cooperating plurality of second fiber products formed from web 8a to create a stack as seen in figure 10. 

However Shin teaches forming an equal trifold of each sheet of product at the fold lines 112 and 114, where in combination with the interfolding of Tsai would create a stack of tri-folded and interfolded stack of paper product par 0032-0035. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified each of the delivery wheels as taught by Tsai with the addition of 2 folding line rollers and a platen rollers to form multiple fold lines on the cut fiber product using indentations on the wheels and protrusions such as folding knifes and create a cleaner fold line and more easily foldable paper product in a trifold interfolded pattern for achieving a better folding effect (par 0037).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai US 2009/0137375 in view of in view of Shin US 2019/0099974 in further view of Kauppila US 2016/0264373.

Regarding claim 2, Tsai in view of Shin substantially teaches the folding machine of claim 1, but fails to teach wherein a perimeter of the first delivery wheel is greater than a perimeter of the first folding wheel, and a perimeter of the second delivery wheel is greater than a perimeter of the second folding wheel.
However Kauppila teaches cooperating folding rollers 132,134 that have a smaller wheel perimeter than that of the adjacent delivery wheels 124 and 126 as can be seen in figure 1. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the size of the folding rollers as taught by Tsai to have a smaller perimeter than the delivery wheels in order to change the functional path length of the rollers for varied length and size of sheets being folded (par 0076).

    PNG
    media_image3.png
    483
    707
    media_image3.png
    Greyscale

Regarding claim 3, Tsai in view of Shin substantially teaches the folding machine of claim 2, buts fails to teach wherein the perimeter of the first folding wheel is two thirds of the perimeter of the first delivery wheel, and the perimeter of the second folding wheel is two thirds of the perimeter of the second delivery wheel.
However Kauppila teaches cooperating folding rollers 132,134 that have a smaller wheel perimeter than that of the adjacent delivery wheels 124 and 126 as can be seen in figure 1. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the size of the folding rollers as taught by Tsai to have a smaller perimeter than the delivery wheels in order to change the functional path length of the rollers for varied length and size of sheets being folded (par 0076)

Regarding claim 4, Tsai in view of Shin substantially teaches the folding machine of claim 3, 
Tsai teaches forming a fold line between folding rollers and interfolding sheets of cut and folded material having a front and back; but fails to explicitly teach additional folding line wheels which form the first fold line in order to make a trifold interfolded product.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified each of the delivery wheels as taught by Tsai with the addition of 2 folding line rollers and a platen rollers to form multiple fold lines on the cut fiber product using indentations on the wheels and protrusions such as folding knifes and create a cleaner fold line and more easily foldable paper product in a trifold interfolded pattern for achieving a better folding effect (par 0037).


Regarding claim 5, Tsai in view of Shin substantially teaches the folding machine of claim 4, Tsai fails to teach wherein the first folding wheel and the second folding wheel make the second folding line on the first fiber product and the second fiber product at one third of the length of the first fiber product and the second fiber product distant from the back end.
However Shin teaches forming an equal trifold of each sheet of product at the fold lines 112 and 114, where in combination with the interfolding of Tsai would create a stack of tri-folded and interfolded stack of paper product par 0032-0035. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified each of the delivery wheels as taught by Tsai with the addition of 2 folding line rollers and a platen rollers to form multiple fold lines on the cut fiber product using indentations on the wheels and protrusions such as folding knifes and create a cleaner fold line and more easily foldable paper product in a trifold interfolded pattern for achieving a better folding effect (par 0037).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731